399 Pa. 497 (1960)
Donna, Appellant,
v.
Abbotts Dairies, Incorporated.
Supreme Court of Pennsylvania.
Argued April 19, 1960.
May 23, 1960.
*498 Before JONES, C.J., BELL, MUSMANNO, JONES, COHEN, BOK and EAGEN, JJ.
Rutledge Slattery, with him Andrew Mutch Knowlton, Daniel B. Michie, Jr., Frank Slattery, and Fell & Spaulding, for appellants.
Arthur Littleton, with him Henry T. Reath, Claude C. Smith, and Duane, Morris & Heckscher, and Morgan, Lewis & Bockius, for appellees.
OPINION PER CURIAM, May 23, 1960:
The order of the court below dismissing the plaintiffs' complaint in mandamus is affirmed on the opinion of Judge GRIFFITHS, reported in 20 Pa. D. & C. 2d 463.